Citation Nr: 1202902	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  97-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury, to include headaches.       

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Deirdre Hammer, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active military service from April 1971 to April 1972, including service in the Republic of Vietnam from November 1971 to April 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1995 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York.                 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2000.  A copy of the transcript of that hearing is of record.

In a December 2000 decision, the Board concluded that new and material evidence had been received to reopen the Veteran's claim for service connection for the residuals of a head injury, to include headaches.  The appeal was granted to that extent only, and the underlying service connection claim was remanded.  The Board also remanded the Veteran's claims for service connection for tinnitus and posttraumatic stress disorder (PTSD).   

In October 2004, the Board remanded this case for additional development.  

By an April 2009 decision, the Board denied the Veteran's claims for service connection for the residuals of a head injury, to include headaches; tinnitus; PTSD; a chronic cervical spine disability; and for loss of visual acuity (claimed as blurred vision).      

The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Memorandum Decision, the Court noted that the Veteran disputed only the portions of the Board decision that related to service connection for the residuals of a head injury, to include headaches, tinnitus, and PTSD.  Thus, the Court vacated that portion of the Board's April 2009 decision that had denied service connection for the residuals of a head injury, to include headaches, tinnitus, and PTSD, and remanded the case for action consistent with its decision.  The Court specifically noted it considered any appeal of the other portions of the Board's April 2009 decision to be abandoned.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran did not sustain a head injury in service.  

2.  The Veteran does not currently have a disability manifested by headaches that is etiologically related to his period of active service.  

3.  Tinnitus was not shown in service or for many years thereafter and is not related to active duty.   


CONCLUSIONS OF LAW

1.  Service connection for the residuals of a head injury, to include headaches, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.316 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that letters dated in 2004, 2005, and 2007 which were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in 2004, 2005, and 2007, fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).      

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decision from which the appeal arises, that is, the December 1995 decision, predated the effective date of the VCAA in November 2000.  Thus, VCAA notice sent by the RO to the Veteran in 2004, 2005, and 2007 obviously could not comply with the express timing requirements of the law as found by the Court in Pelegrini.  However, the Court has held that a supplemental statement of the case (SSOC) that complies with applicable due process and notification requirements constitutes a readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).  Here, the April 2004 and December 2008 SSOC's satisfy as readjudication decisions as defined by the cited legal authority, and the December 2008 SSOC postdates the last VCAA notice letter dated in 2007.  Providing the Veteran with adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, requirements, in the 2007 letter, the Veteran was not provided with notice of the type of evidence necessary to establish a rating or effective date for the rating.  Despite the inadequate notice provided to the Veteran on these latter two elements, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of the evidence against the Veteran's claims for service connection for the residuals of a head injury, to include headaches, and tinnitus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

The Board notes that the Veteran has been accorded examinations with regard to the disabilities at issue.  It appears that all known and available records relevant to the issues here on appeal have been obtained and associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111. The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003; Wagner, supra.  

If the evidence supports the claim or is in relative equipoise, the veteran prevails. When a fair preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


III.  Factual Background

The Veteran's service records show that he had active military service from April 1971 to April 1972, including service in the Republic of Vietnam from November 1971 to April 1972.

The Veteran's service treatment records show that in January 1971, the Veteran underwent a pre-induction examination.  At that time, the Veteran was clinically evaluated as "normal" for neurologic purposes.  The records are negative for any complaints or findings of tinnitus or headaches.  The records are also negative for any reference to a head injury, except at the time of the separation examination in April 1972.  At that time, in response to the question of whether the Veteran had ever had or if he currently had a head injury, the Veteran responded "yes."  In addition, in response to the question of whether the Veteran had ever been a patient in a hospital, the Veteran noted that he had been a patient in 1969 for a fractured skull.  The examiner reported that there were no neurological problems since the 1969 skull fracture.  Upon examination, the Veteran's ears were clinically evaluated as "normal."  In addition, he was clinically evaluated as "normal" for neurologic purposes.    

The service treatment records also reveal that the Veteran received a special court-martial because of pointing a loaded weapon at other soldiers while serving in Vietnam in March 1972.  It was determined that there was nothing in the record to show that he was insane at the time of the commission of the act for which he was recommended for the special court-martial.  The Veteran requested a discharge for the good of the service in lieu of a trial by court-martial.  Upon his separation from the military, the character of his discharge was Under Conditions Other Than Honorable.     

In April 1972, the Veteran filed a claim for service connection for a broken right thumb.  

In May 1978, the character of the Veteran's service was upgraded to Under Honorable Conditions, and it was subsequently determined that he was eligible for VA benefits for his military service.  The evidence considered for the upgrade included a statement from Mr. R.H., who was a Discharge Upgrade Counselor.  In the statement, Mr. H. referred to evidence showing that there had been misconduct involving the Veteran's induction.  Specifically, the Veteran failed the testing that would qualify him for military service because his reading level was at a second grade level.  However, his testing scores were forged so that he could be inducted.  

In August 1978, the Veteran filed a claim for service connection for a "nervous condition-aggravated by service 1971."  

In February 1979, the Veteran underwent a VA examination.  At that time, he stated that he had pain in his head, back, and right hand since a truck accident that occurred in 1971 while he was in Vietnam.  According to the Veteran, at the time of the accident, he was unconscious for two days.  Following the physical examination, the examiner noted that there were no orthopedic conditions found in the Veteran's back, right hand, or knee.  

A VA neuropsychiatric evaluation was conducted in February 1979.  At that time, the Veteran stated that he had been in a program for alcoholics for five years.  The program was a live-in program.  In regard to his current complaints, he stated that he had headaches and was depressed and nervous.  The diagnosis was alcoholic deterioration.  

In an April 1979 rating action, the RO granted service connection for the residuals of a fracture of the right thumb.

In July 1979, the Veteran filed a claim for the residuals of a head injury.  This claim was subsequently denied by the RO in a July 1980 decision letter.   

In July 1980, the Veteran underwent a VA examination.  At that time, he stated that while he was in Vietnam, a truck ran over his right hand and injured his thumb.  The examination was pertinent to his service-connected right thumb.  

In June 1995, the Veteran requested that his claim for service connection for the residuals of a head injury be reopened.  The Veteran stated that while he was in Vietnam, he was hit by a truck and experienced a head trauma.  He indicated that due to the head injury, he developed numerous disabilities including headaches and tinnitus.   In a July 1995 statement, the Veteran reported that after he was in-service head injury, he was unconscious for three days.    

In August 1997, a hearing was conducted at the RO.  At that time, the Veteran was represented by a Ms. J.R. with the New York State Department of Veterans Appeals.  The Veteran testified that in 1969, prior to his entrance into the military, he was hospitalized for three or four days for a fractured skull.  He noted that he had been involved in a fight.  According to the Veteran, he did not have any residuals of the fracture.  He stated that after his entrance into the military, he was sent to Vietnam.  During that time, his right thumb was injured when a truck hit him.  The Veteran indicated that his head was also injured at the time of the truck accident and that he was "out for three days."  He noted that after his head injury, he developed headaches.   According to the Veteran, after his discharge, he filed a claim for service connection for his right thumb.  In response to the question of whether he "said anything about his headaches or head injury" at that time, the Veteran stated that he did but that he did not know what was written down.    

In July 2000, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he was once again represented by Ms. J.R. with the New York State Department of Veterans Appeals.   The Veteran testified that while he was stationed in Vietnam, he was hit by a truck and injured his right thumb and head.  He stated that he was knocked unconscious and hospitalized, and that he did not wake up until three days later.  The Veteran indicated that after he woke up, he developed headaches and tinnitus.  He noted that subsequent to his discharge, he went to Phoenix House for treatment for a drinking problem.  The Veteran resided at Phoenix House for five years.  When asked by the undersigned Veterans Law Judge when the ringing in his ears started, the Veteran responded in approximately 1977.   Ms. R. concluded by alleging that some of the Veteran's service treatment records were missing.  Specifically, she noted that it appeared that there was consideration that the Veteran be "medivac'd" during service.          

In May 2003, the RO contacted the National Personnel Records Center (NPRC) and requested that they search the morning reports for CO A, 815th ENGR CO (the Veteran's unit in Vietnam) regarding any remarks pertinent to a truck accident.  In the return response, dated in May 2003, the NPRC stated that morning reports for the aforementioned unit were searched from January 2, 1972 to January 25, 1972, and there were no remarks found regarding a truck accident.  

In a VA Form 21-4138, Statement in Support of Claim, dated in June 2003, the Veteran stated that he had reviewed the transcript of his August 1997 hearing.  He maintained that his representative at that time, Ms. J.R., had reported that she had found in his records that he was "medivac'd" after he was hit by a truck.  According to the Veteran, that testimony was omitted from the hearing transcript.  

In November 2003, the Veteran underwent a VA neurologic examination that was conducted by a Dr. H.  At that time, Dr. H. stated that the Veteran had a history of a head trauma during service, with loss of consciousness for four days with amnesia about event and eventual return to active duty.  The Veteran started having headaches a few weeks after the trauma.  In addition, the Veteran experienced tinnitus since the trauma.  Following the neurological evaluation, Dr. H. diagnosed the Veteran with posttraumatic headaches and tinnitus secondary to Vietnam trauma.  

A VA ear examination was conducted by K.S., M.D., in November 2003.  At that time, Dr. S. stated that the Veteran had a history of headaches and tinnitus since an in-service head injury and exposure to an explosion in Vietnam.  The diagnosis was tinnitus.  In an addendum, dated in December 2003, Dr. S. opined that the Veteran's tinnitus was the result of exposure to the explosion while in the military service.      

In April 2004, Dr. S. provided a second addendum to the original November 2003 VA examination report.  At that time, Dr. S. stated that he was unable to identify any documents dating to the Veteran's Vietnam War service which confirmed his claim to having suffered a head injury from an explosion with subsequent tinnitus.  Dr. S. indicated that in the November 2003 VA examination report, he had described an event where the Veteran was exposed to an explosion.  According to Dr. S., that description was based on the Veteran's subjective verbal history.  Dr. S. noted that his previous addendum opinion, dated in December 2003, was also the result of the Veteran's subjective history.  Dr. S. stated that as a result of not finding any objective evidence in the Veteran's claims file to support his claim, it was his opinion that the Veteran's tinnitus was not likely to be a result of his military service.        

In April 2005, the RO contacted NPRC and requested that they furnish inpatient clinical records for back and head trauma due to a truck accident from January 1, 1972 to March 31, 1972, at the 93rd Evacuation Hospital in Vietnam.  In the return response, dated in September 2005, the NPRC stated that the 93rd Evacuation Hospital had stopped receiving individuals in 1971.  In addition, although the 3rd Field Hospital was suggested, the NPRC reported that a search was done of the 3rd Field Hospital from 1972, and that no records were located.   

In April 2007, the Veteran underwent a VA examination that was pertinent to his PTSD claim.  At that time, he stated that while he was stationed in Vietnam, he was hit by a truck and lost consciousness.  According to the Veteran, he remembered being "medevac'd" but he was not sure where he was hospitalized.      




IV.  Analysis

After a review of all the evidence of record, the Board finds that the Veteran did not sustain a head injury in service.  As explained below, while the Veteran is competent to state that he injured his head during service, his statements in this regard are not credible. 

At the outset, the Board notes that in the Veteran's January 1971 pre-induction examination, there were no complaints or findings of a head injury and he was clinically evaluated as "normal" for neurologic purposes.  Therefore, there was a presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner, supra.  

In this case, the Board recognizes that while the Veteran was in the military, his reading level was at a second grade level and he was essentially illiterate.  Thus, given that the Veteran was illiterate and could not read any documents or forms he filled out, it will always be unclear as to exactly when he initially reported his alleged in-service head injury.  At the time of the Veteran's separation examination in April 1972, in response to the question of whether the Veteran had ever had or if he currently had a head injury, the Veteran responded "yes."  However, it appears that he was referring to a skull fracture that occurred in 1969, prior to his induction.  He also reported that he had been a patient in a hospital in 1969 for the skull fracture.  In addition, the examiner stated that there were no neurological problems since the 1969 skull fracture.  Moreover, he was clinically evaluated as "normal" for neurologic purposes.  The Board further notes that in the August 1997 local hearing, the Veteran testified that in 1969, he had been in a fight and sustained a skull fracture.  He also indicated that he was hospitalized for three or four days for the fractured skull.  Thus, it appears that the Veteran was referring to the 1969 skull fracture and not his alleged in-service head injury when he noted a history of a head injury in the April 1972 separation examination.  

After the Veteran's discharge in April 1972, he filed a VA disability compensation claim for service connection for a broken right thumb and a right leg disability.  There is no objective evidence showing that at that time, he also filed a claim for service connection for the residuals of an in-service head injury, or that he reported any residual symptomatology, to include headaches and/or tinnitus.  However, in the August 1997 local hearing, the Veteran testified that in April 1972, when he filed his initial claim for a broken right thumb, he also mentioned his headaches and head injury, but he did not know if that was written down.  Thus, it is unclear if the Veteran discussed his alleged head injury at the time he filed his April 1972 claim for VA compensation.     

The first objective evidence of record in which the Veteran specifically alleges that he was hit in the head by a truck during service, is in a February 1979 VA examination, over six years after the Veteran's discharge.  In the February 1979 VA examination, the Veteran stated that he had pain in his head, back, and right hand since a truck accident that occurred while he was in Vietnam.  There is no allegation that the incident occurred during combat; accordingly, the provisions of 38 U.S.C. 1154(b) are not for application.  

Regardless of exactly when the Veteran first referred to his claimed in-service head injury, the Board notes that the Veteran has been inconsistent in the details of his alleged head injury.  In addition, his statements are contradicted by objective documents.  In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ( "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran maintains that during service, he was hit by a truck and sustained injuries to his right hand/thumb and head.  He contends that after the accident, he was unconscious and hospitalized for three days.  He further alleges that due to the in-service head injury, he developed chronic headaches and tinnitus.   However, a review of the Veteran's service treatment records is negative for any findings of a truck accident.  The records do actually document that the Veteran fractured his right thumb; however, there is no reference to the right thumb injury being due to a truck accident.  In January 1972, it was noted that the Veteran had injured his right thumb three weeks ago.  There was no discussion as to how the injury occurred.  In addition, there was no reference to a truck accident or head injury.     

The Board also notes that the Veteran has described how his hand was injured by the truck, but he has not described how his head was injured when he was hit by the truck.  In a July 1980 VA examination report, he noted that the truck ran over his right hand and that was how his right thumb was injured.  However, he has never provided specific details as to how his head was injured at the same time the truck ran over his right hand.  In addition, in the November 2003 VA ear examination, the Veteran maintained that when he was hit by a truck, there was also an explosion.  However, in all of his previous discussions of the truck accident, he had never referred to an explosion at the time he was hit by a truck and sustained a head injury.  This would be an important detail to leave out.  Thus, his recent allegation of an explosion at the time of the truck accident is inconsistent with his previous statements regarding the truck accident.  Such undermines the veracity of his statements.       

The Board further observes that the Veteran has given inconsistent statements as to whether he was "medevac'd" after his alleged head injury.  On the one hand, he has reported that after he was hit by the truck, he was knocked unconscious and did not wake up until three days later.  However, in an April 2007 VA examination, it was specifically noted that according to the Veteran, he remembered being "medevac'd" but was not sure where he was hospitalized.  The Board also notes that the Veteran has maintained that his representative during his hearings, Ms. J.R., had found evidence that he was "medivac'd" after his in-service head injury, but that the evidence had been omitted.   In this regard, the Board observes that in the July 2000 Travel Board hearing, Ms. R. alleged that some of the Veteran's service treatment records were missing.  Specifically, she noted that it appeared that there was consideration that the Veteran be "medivac'd" during service.  However, a review of the Veteran's service treatment records is negative for any evidence showing that the Veteran was "medivac'd" at any time during service.  In addition, the NPRC has conducted research for any evidence of the alleged injury and subsequent hospitalization but has been unable to document the claimed events.   

In light of the above, the Board finds the Veteran's statements asserting that he injured his head during service lack credibility and are without probative value.  See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).    

In this case, the Board recognizes that the Veteran contends that due to his alleged in-service head injury, he developed headaches and tinnitus.  However, as stated above, the Board finds that the Veteran did not experience a head injury during service.  Thus, any headaches and/or tinnitus currently found cannot be related to the claimed in-service head injury.  Nevertheless, the Board must still address whether the Veteran currently has a disability manifested by headaches and/or tinnitus that are related to his period of active service.  

In regard to the Veteran's headaches, he states that he initially experienced headaches during service and that after his discharge, he continued to have headaches.  Thus, he maintains that he currently has a disability manifested by headaches that is related to his period of active military service.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to report what comes to him through his senses, to include having a history of headaches.  He does not, however, have medical expertise to diagnose an underlying disease or disability manifested by headaches.  Id.; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determinative issue here involves questions of medical diagnosis and etiology; only individuals possessing specialized training and knowledge are competent to render an opinion on such matters.  Id.  The evidence does not show that the Veteran possesses medical expertise and it is not contended otherwise.  Therefore, his opinion that he currently has a disability manifested by headaches that is related to his period of active military service is not competent evidence.

In the November 2003 VA neurologic examination report, the examiner stated that the Veteran had a history of a head trauma during service and that the Veteran started having headaches a few weeks after the trauma.  Following the evaluation, the examiner diagnosed the Veteran with posttraumatic headaches secondary to Vietnam trauma.  To the extent that such is offered to show that the Veteran has a current disability manifested by headaches that is linked to the Veteran's period of service, the Court has held that a bare transcription of lay history, unenhanced by additional comment by a transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As previously stated, the Board has determined that there is no credible supporting evidence that the Veteran sustained a head injury during service.  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see e.g. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Here, the Board finds that the Veteran's reported history was not accurate.  As such, given that the references by the VA examiner to an in-service head injury were not based on a full factual foundation, the Board finds that any opinion by the VA examiner linking a disability manifested by headaches to the Veteran's alleged in-service head injury, lacks credibility, and is therefore, without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

In this case, there is no medical evidence showing that the Veteran had a disability manifested by headaches within one year subsequent to service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  The Board recognizes that the Veteran maintains that he initially experienced migraine headaches during service, and that after his discharge, he continued to experience chronic headaches.  However, as previously stated, while the Veteran can attest to having a headache, as a layperson, he is not competent to diagnose a disability manifested by headaches or provide an opinion on the etiology of such headaches.  See Washington v. Nicholson,19 Vet. App. 362, 368-69 (2005); Espiritu, 2 Vet. App. at 482.  In addition, the record contains no medical evidence documenting the continual persistence of a disability manifested by headaches immediately after service and continuously since that time, which preponderates against the claim based on a theory of chronicity in service and continuity thereafter under 38 C.F.R. § 3.303(b).  Most importantly, there is no competent medical evidence of record showing that the Veteran currently has a disability manifested by headaches.  Although the Veteran was diagnosed with posttraumatic headaches in the November 2003 VA neurologic evaluation, such diagnosis is not credible because it was not based on a full factual foundation.  Moreover, the Veteran is not competent to diagnose a disability manifested by headaches.  Thus, the weight of the evidence is against a finding that the Veteran currently has a disability manifested by headaches that is related to his period of active service.  

With respect to the Veteran's tinnitus, the Board notes that tinnitus is a disability capable of lay observation, and the diagnosis is established essentially by subjective complaints.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Veteran's lay contentions as to tinnitus represent competent evidence.  What he must still demonstrate, however, is a nexus between his period of service and his current tinnitus, either through competent medical evidence or credible continuity of symptoms.  In this regard, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the only competent medical opinion of record which addresses the pertinent question of whether there is a nexus between the Veteran's current tinnitus and active service is from the examiner from the November 2003 VA ear examination, Dr. K.S.  As explained below, the opinions that Dr. S. provided in the November 2003 VA examination report and December 2003 addendum are not credible and therefore, have no probative value.  However, the opinion he provided in the April 2004 addendum is credible and carries significant probative weight.  

In the November 2003 VA ear examination, Dr. S. stated that the Veteran had a history of tinnitus since an in-service head injury with explosion in Vietnam.  In addition, in a December 2003 addendum, he opined that the Veteran's tinnitus was the result of exposure to the explosion while in the military service.  However, the Court has held that a bare transcription of lay history, unenhanced by additional comment by a transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore, 8 Vet. App. at 406, 409.  As previously stated, the Board has determined that there is no credible supporting evidence that the Veteran sustained a head injury after being hit by a truck during service.  It follows that the Veteran's statements that an explosion occurred when he was hit by a truck are also not credible.  [The Board recognizes that in a June 2005 response from the U. S. Armed Services Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)), CURR reported that on March 6, 1972, the 3rd Ordnance Battalion (3rd Ord Bn) reported an explosion in the ammunition yard that resulted in three U.S. killed; however, the Veteran has not contended that due to the aforementioned explosion, he developed tinnitus.]     

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, the Board finds that the Veteran's reported history was not accurate.  As such, given that the references by Dr. S. in the November 2003 VA examination report and December 2003 addendum, to an in-service head injury with explosion in Vietnam were not based on a full factual foundation, the Board finds that the opinion from Dr. S. linking the Veteran's tinnitus to the Veteran's alleged in-service head injury and explosion, lacks credibility, and is therefore, without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

By contrast, the Board attaches significant probative value to the conclusion reached by Dr. S. in his April 2004 addendum because it is clearly based upon a review of the relevant evidence in the claims file.  In the April 2004 addendum, Dr. S. correctly noted that there was no documentation in the Veteran's claims file which confirmed that the Veteran suffered a head injury from an explosion while he was in Vietnam.  Thus, Dr. S. opined that without any objective evidence of the claimed head injury from an explosion, it was his opinion that the Veteran's tinnitus was not likely to be a result of his military service.  Accordingly, the Board notes that the April 2004 opinion from Dr. S. opposes rather than supports the Veteran's claim.  

The Board also notes that the Veteran has been inconsistent in his history of experiencing tinnitus, and as such, his contentions simply are not credible.  Although he has asserted that his tinnitus started in service, the Veteran's service treatment records are negative for any complaints or findings of tinnitus.  In addition, in the Veteran's April 1972 separation examination, in response to the question of whether the Veteran had ever had or if he currently had ear trouble, he responded "no."  Moreover, his ears were clinically evaluated as "normal."  The Board recognizes the Veteran's argument that he was essentially illiterate during service and did not understand the forms he was asked to fill out.  Nevertheless, the Board notes that the first objective evidence of the Veteran reporting his tinnitus is in June 1995, over 23 years after the Veteran's discharge.  In June 1995, the Veteran filed an application to reopen his claim for service connection for the residuals of a head injury.  When the Veteran filed his initial claim for service connection for the residuals of a head injury in July 1979, he did not make any reference to tinnitus.   In addition, in the July 2000 Travel Board hearing, the Veteran gave conflicting testimony regarding the origin of his tinnitus.  When the undersigned Veterans Law Judge asked him when the ringing in his ears started, he responded in approximately 1977, which was decades after his discharge.  As such, the Veteran's own reported history of his tinnitus continuity is inconsistent.  Such undermines the veracity of his statements.  Therefore, the Board is compelled to find that the Veteran's contentions, even if deemed competent, are not credible in nature.  Accordingly, given that the only competent medical opinion addressing the pertinet nexus question opposes, rather than supports, the contended causal relationship, the Board finds that the weight of the evidence is against a finding that the Veteran's tinnitus is related to his period of active service.     

The Board also recognizes that the evidence of record includes lay statements from the Veteran's ex-wife and friends in support of his contention that he currently has residuals of an in-service head injury, to include headaches and tinnitus.  However, given that the Board finds that the Veteran did not injure his head during service, the Board finds that these statements are not credible and have no probative value.   

For the above reasons, the Board finds that there is a preponderance of evidence against the claim for service connection for the residuals of a head injury, to include headaches.  The Board also finds that there is a preponderance of evidence against the claim for service connection for tinnitus.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of a head injury, to include headaches is denied.       

Entitlement to service connection for tinnitus is denied.  


REMAND

Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).



In regard to the Veteran's claim for service connection for PTSD, the Board notes that during the pendency of the appeal, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

In this case, the Veteran is not claiming, nor does the evidence show, that he was engaged in combat with the enemy while in service.

The Veteran has provided numerous stressors.  One of the Veteran's primary stressors is his alleged in-service head injury.  However, given that the Board has found that the Veteran did not sustain a head injury in service, this claimed stressor cannot be considered because it is not credible.    

In regard to the Veteran's remaining stressors, the Veteran maintains that being inducted into the military when he was illiterate was very difficult.  In addition, he has reported that during service, he had to face racial hostilities and was beaten by white soldiers.  The Veteran has also indicated that he had to handle dead bodies.  Moreover, he has noted that while he was performing guard duty, there was incoming gunfire and rockets.  According to the Veteran, all of the aforementioned experiences frightened him.       

In regard to the Veteran's alleged stressors, the Board notes that they are inherently unverifiable; that is, anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  However, the Board also notes that the Veteran as a lay person is competent to describe the aforementioned events and any symptoms of fear, which are based on his personal experience.  38 C.F.R. § 3.159 (2011); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The Board recognizes that the Veteran has been provided VA PTSD examinations.  However, in light of the above, and in consideration of the amended version of 3.304(f), the Board finds that a new VA examination, as specified in greater detail below, should be performed.  38 C.F.R. § 3.159.  In doing so, the Board finds that the Veteran's alleged stressors should be considered under the amended version of 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a mental status examination performed by a psychiatrist to determine the nature, extent and etiology of any psychiatric disorder that may be present, to include PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, appropriate psychological testing and any other tests that are deemed necessary, the psychiatrist is asked to opine on the following:

A.  Does the Veteran meet the diagnostic criteria for PTSD under the American Psychiatric Association's DSM- IV?

B.  Is it at least as likely as not (50 percent or more likelihood) that any psychiatric disability, to include PTSD, began during or is causally linked to any incident of service, to include the Veteran's stressor of being illiterate during service and his claimed stressors of  facing racial hostilities, handling dead bodies, and being exposed to incoming gunfire and rockets during guard duty, all of which caused him to be fearful?  The examiner must not consider the Veteran's alleged stressor of sustaining an in-service head injury because it is not credible.     

The psychiatrist is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

The psychiatrist is requested to provide a rationale for any opinion expressed.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


